Case: 21-20459     Document: 00516337972         Page: 1     Date Filed: 05/31/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        May 31, 2022
                                  No. 21-20459
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Gratiniano Tovar-Valencia,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:97-CR-168-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Gratiniano Tovar-Valencia, federal prisoner # 19844-034, appeals the
   district court’s denial of his motion for compassionate release under
   18 U.S.C. § 3582(c)(1)(A). He argues that he has shown extraordinary and
   compelling reasons that warrant compassionate release due to being


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20459        Document: 00516337972              Page: 2       Date Filed: 05/31/2022




                                          No. 21-20459


   sentenced in violation of United States v. Booker, 543 U.S. 220 (2005), and
   the risk a reinfection of COVID-19 poses to him in light of his underlying
   medical conditions. He further argues that the district court abused its
   discretion in balancing the 18 U.S.C. § 3553(a) sentencing factors given that
   it found the same factors weighed in his favor of a previous reduction based
   upon Amendment 782 to the Sentencing Guidelines.
           The district court found that Tovar-Valencia failed to show
   extraordinary and compelling reasons for release and, alternatively, that the
   seriousness of the offense, the need to promote respect for the law, the need
   for adequate deterrence, and the need to protect the public from further
   crimes by Tovar-Valencia outweighed granting release. See § 3553(a)(2)(A),
   (a)(2)(B), (a)(2)(C). The factual reasons for each of these conclusions are
   thoroughly outlined in a detailed ten-page order discussing the § 3553 factors,
   Tovar-Valencia’s criminal history, his current health concerns, his post-
   sentencing accomplishments, and the parties’ competing arguments. 1 Tovar-
   Valencia’s argument amounts to a disagreement with the district court’s
   balancing of the § 3553(a) sentencing factors, which “is not a sufficient
   ground for reversal.” United States v. Chambliss, 948 F.3d 691, 693 (5th Cir.
   2020). Because the district court did not abuse its discretion by denying relief
   based upon a balancing of the § 3553(a) sentencing factors, we do not
   consider Tovar-Valencia’s contention that extraordinary and compelling




           1
              This detailed assessment certainly satisfies the “specifical factual reasons”
   required for meaningful appellate review. Chambliss, 948 F.3d at 693; see also United States
   v. Suttle, No. 21-50576, 2022 WL 1421164 (5th Cir. 2022)(unpub.); United States v.
   Sauseda, No. 21-50210, 2022 WL 989371 (5th Cir. 2022)(unpub.). Furthermore, the same
   district court judge deciding the motion for compassionate release also sentenced Tovar-
   Valencia and, in 2017, reduced his sentence, pursuant to 18 U.S.C. § 3582(c)(2), based on
   Amendment 782 to the United States Sentencing Guidelines.




                                                2
Case: 21-20459      Document: 00516337972           Page: 3    Date Filed: 05/31/2022




                                     No. 21-20459


   reasons justify relief. See Ward v. United States, 11 F.4th 354, 360-62 (5th Cir.
   2021); Chambliss, 948 F.3d at 693.
          AFFIRMED.




                                          3